Name: Council Regulation (EEC) No 3896/91 of 16 December 1991 amending for the third time Regulation (EEC) No 823/87 laying down special provisions relating to quality wines produced in specified regions
 Type: Regulation
 Subject Matter: technology and technical regulations;  beverages and sugar
 Date Published: nan

 Avis juridique important|31991R3896Council Regulation (EEC) No 3896/91 of 16 December 1991 amending for the third time Regulation (EEC) No 823/87 laying down special provisions relating to quality wines produced in specified regions Official Journal L 368 , 31/12/1991 P. 0003 - 0004 Finnish special edition: Chapter 3 Volume 39 P. 0251 Swedish special edition: Chapter 3 Volume 39 P. 0251 COUNCIL REGULATION (EEC) No 3896/91of 16 December 1991amending for the third time Regulation (EEC) No 823/87 laying down special provisions relating to quality wines produced in specified regionsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the first indent of Article 6 (1) of Regulation (EEC) No 823/87 (4), as last amended by Regulation (EEC) No 3577/90 (5), defines the principle that quality wines produced in a specified region, hereinafter called 'quality wines psr`, may be made only from grapes harvested within the specified region whose name they bear; whereas in order better to harmonize the conditions of competition between the specified regions in the production of quality wines, derogations from the above principle should be permitted only during a transitional period expiring on 31 December 1995, even in the case of authorizations granted pursuant to current rules; Whereas certain regions of the territory of the former German Democratic Republic and of the United Kingdom have recently been defined for the production of quality wines; whereas the minimum natural alcoholic strength should be established for quality wines psr coming from those regions; Whereas, taking into account the repute of certain sparkling quality wines psr or quality liqueur wines psr and the fact that the names of the regions in which those wines originate are sufficiently distinctive, it is not necessary to supplement their sales description with a specific term traditionally used; Whereas in order to allow the producers of certain table wines who describe their wines by the name of a specific region to adapt to the rules of this Regulation, the date appearing in Article 15 (4) third subparagraph of Regulation (EEC) No 823/87 should be extended until 31 August 1993, HAS ADOPTED THIS REGULATION: Article 1Regulation (EEC) No 823/87 is hereby amended as follows: 1. In Article 6: (a) paragraph 2 shall be replaced by the following: '2. Notwithstanding the first indent of paragraph 1, in the case of a traditional practice governed by special provisions of the Member State of production, that Member State may permit, until 31 December 1995 at the latest, by means of express authorizations and subject to appropriate control, that a quality wine psr be obtained by adjusting the basic product of that wine by adding one or more wine-sector products which do not originate in the specified region whose name is borne by the wine, provided that: - this type of added wine-sector product is not produced in that specified region with the same characteristics as products not originating therein, - this adjustment is consistent with the oenological practices and definitions referred to in Regulation (EEC) No 822/87, - the total volume of added wine-sector products which do not originate in the specified region does not exceed 10 % of the total volume of products used which originate in the specified region. However, the Commission may, in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87, authorize the Member States to allow in exceptional cases a percentage of added products higher than 10 but not more than 15 %`; (b)the second subparagraph of paragraph 5 shall be replaced by the following: 'They shall include in particular the definition of areas in the immediate proximity of a specified region, account being taken in particular of the geographical situation and administrative structures.`; 2. In the first subparagraph of Article 7 (2), the first indent shall be replaced by the following: '- 6,5 % vol in zone A with the exception of the specified regions Mosel-Saar-Ruwer, Ahr, Mittelrhein, Sachsen, Saale-Unstrut, Moselle luxembourgeoise, England and Wales, in which the said alcoholic strength shall be 6 % vol,`; 3. In Article 15: (a) paragraph 2 shall be replaced by the following: '2. Without prejudice to any additional terms which may be allowed by national laws, and subject to Community and national provisions on the wines in question being observed, the specific terms traditionally used which are referred to in the first subparagraph of paragraph 1 shall be the following: (a) Germany: the following terms accompanying an indication of the origin of the wine: - "Qualitaetswein", - "Qualitaetswein mit Praedikat", together with one of the following terms: "Kabinett", "Spaetlese", "Auslese", "Beerenauslese", "Trockenbeerenauslese" or "Eiswein"; (b)France: "appellation d'origine contrÃ ´lÃ ©e", "appellation contrÃ ´lÃ ©e", "appellation d'origine vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure", "vin doux naturel"; (c)Italy: "Denominazione di origine controllata", "Denominazione di origine controllata e garantita", "vino dolce naturale"; (d)Luxembourg: "Marque nationale" followed by the words "Appellation contrÃ ´lÃ ©e" together with the name of the specified region "Moselle luxembourgeoise"; (e)Greece: "Ã Ã ­Ã ¯Ã ¬Ã ¡Ã ³ssÃ ¡ Ã °Ã ±Ã ¯aaÃ «aaÃ ½Ã ³aaÃ ¹Ã ² aaÃ «aaÃ £Ã ·Ã ¯Ã ¬Ã Ã ­Ã § (appellation d'origine contrÃ ´lÃ ©e)", "Ã Ã ­Ã ¯Ã ¬Ã ¡Ã ³ssÃ ¡ Ã °Ã ±Ã ¯aaÃ «aaÃ ½Ã ³aaÃ ¹Ã ² Ã ¡Ã ­Ã ¹Ã ´Ã Ã ±Ã ¡Ã ² Ã °Ã ¯Ã ©ueÃ ´Ã §Ã ´Ã ¯Ã ² (appellation d'origine de qualitÃ © supÃ ©rieure)", "Ã ¯ssÃ ­Ã ¯Ã ² Ã £Ã «Ã µÃ ªÃ ½Ã ² oeÃ µÃ ³Ã ©Ã ªueÃ ² (vin doux naturel)"; (f)Spain: "DenominaciÃ ³n de origen", "DenominaciÃ ³n de origen calificada", "vino generoso", "vino generoso de licor", "vino dulce natural"; (g)Portugal: "DenominaÃ §Ã £o de origem", "DenominaÃ §Ã £o de origem controlada", "IndicaÃ §Ã £o de proviniÃ ªncia regulamentada", "vinho generoso", "vinho doce natural".'; (b)in the last subparagraph of paragraph 3 the terms 'and Greek quality wines psr other than quality sparkling wines psr` shall be deleted; (c)in the third subparagraph of paragraph 4, '31 August 1991` shall be replaced by '31 August 1993`; (d)paragraph 7 shall be supplemented by the following subparagraph: 'Notwithstanding the second indent of the first subparagraph and unless such an option is precluded by the legislation of the Member States concerned, it shall be possible to market wines bearing only the name of the respective specified region where such wines are, in accordance with the Community and national provisions applicable to them, entitled to one of the names of the following specified regions: (a) France: - "Champagne"; (b)Italy: - "Asti" - "Marsala"; (c)Greece: - "Ã UEÃ ¬Ã ¯Ã ² (Samos)"; (d)Spain: - "Cava" - "Jerez", "XÃ ©rÃ ¨s" or "Sherry"; (e)Portugal: - "Madeira" or "MadÃ ¨re" - "Porto" or "Port".'. Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991. For the CouncilThe PresidentH. VAN DEN BROEK(1) OJ N ° C 84, 28. 3. 1991, p. 9 and amendment forwarded on 13 December 1991. (2) OJ N ° C 305, 25. 11. 1991. (3) OJ N ° C 191, 22. 7. 1991, p. 45. (4) OJ N ° L 84, 27. 3. 1987, p. 59. (5) OJ N ° L 353, 17. 12. 1990, p. 23.